In an action to recover damages for personal injuries, the appeal is from an order denying appellant’s motion to withdraw his waiver of a jury trial, made at a pretrial conference, and to restore the action to its proper place on the jury trial calendar. Order modified so as to provide that the motion be granted insofar as it seeks leave to withdraw the waiver. As so modified, order affirmed, without costs, and the cause remitted to the Trial Term for further proceedings not inconsistent herewith. In our opinion, appellant under the circumstances disclosed, should be relieved of his waiver. Present — Nolan, P, J., Wenzel, Beldoek, Hallinan and Kleinfeld, JJ.